Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 1 of 12 Page ID #:3707



    ____________________________________________________________________________
                                                                                   JS-6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.

    Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Terry Guerrero                                                N/A
         Deputy Clerk                                             Court Reporter

   ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

                   Not Present                                    Not Present

   PROCEEDINGS:         (IN CHAMBERS) ORDER GRANTING DEFENDANT DONG
                        YIN’S MOTION TO STAY (Doc. 96) AND GRANTING
                        PLAINTIFFS’ EX PARTE APPLICATION TO FILE SUR REPLY
                        (Doc. 132)


          Before the Court is a Motion to Stay Pending Arbitration filed by Defendant Dong
   Yin Development (Holdings) Limited (“Dong Yin”). (Doc. 96.) Plaintiffs opposed.
   (Opp., Doc. 110.) Dong Yin replied. (Reply, Doc. 124.) Plaintiffs filed a sur reply. (Sur
   Reply, Ex. A to Doc. 132; and see infra at n. 1.) On January 18, 2019, the Court held a
   hearing on the Motion. For the reasons given below, the Court GRANTS the Motion.

   I.     Background

          The parties are familiar with the facts underlying this dispute, which the Court has
   summarized in prior Orders in this case and Emil Youssefzadeh et al. v. Global IP
   Cayman et al., No. 2:18-cv-02522-JLS-JCG (the “Related Case”). (See, e.g., Order re
   Judicial Determination, Doc. 56; Order Compelling Arbitration, Doc. 30 in the Related
   Case.) The following account highlights certain facts particularly relevant to the instant
   Motion.
          Plaintiffs are individuals and their closely-held corporate entities who endeavored
   to build and launch a communications satellite to provide internet access to underserved
   parts of Africa. (Second Amended Complaint, Doc. 68 ¶¶ 1, 7-9, 65.) To facilitate this


                                 CIVIL MINUTES – GENERAL                                   1
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 2 of 12 Page ID #:3708



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
   project (the “Satellite Project”), Plaintiffs incorporated Global-IP Cayman (“GIP-
   Cayman”), to which they transferred assets, capital and intellectual property related to the
   Satellite Project. (Id. ¶¶ 18, 64, 73, 153.)
           In early 2015, Plaintiffs sought to sell equity in GIP-Cayman to raise capital to
   finance the Satellite Project. (Id. ¶ 78.) In July 2015, Plaintiffs were approached by
   Dong Yin and its parent company, non-party China Orient Asset Management Company
   (“COAMC”), who expressed interest in financing the Satellite Project. (Id. ¶ 79.)
   Plaintiffs allege COAMC (and by extension, Dong Yin) are owned and controlled by the
   People’s Republic of China (“PRC”). (Id.) After preliminary negotiations, Plaintiffs
   determined that COAMC or Dong Yin control of the Satellite Project would run afoul of
   various export control laws. (Id. ¶ 82.) Plaintiffs courted other investors and ultimately
   signed a memorandum of understanding with Huaxun Shenzhen/CCT Group (“CCTG”)
   in September 2015. (Id. ¶¶ 83-88.) Shortly thereafter, however, CCTG backed out of the
   deal. (Id. ¶¶ 89-91.) Plaintiffs allege that COAMC and Dong Yin had pressured CCTG
   to withdraw. (Id. ¶ 91.)
           In October 2015, Dong Yin advised Plaintiffs that it was prepared to finance an
   investment in GIP-Cayman by China Orient Smart Ecotech Investment Group Limited
   (“COSEIG”). (Id. ¶¶ 92-93.) Plaintiffs allege that they requested and received numerous
   and ample assurances from Dong Yin that COSEIG was independent and not owned or
   controlled by Dong Yin. (Id. ¶¶ 94-98.) Specifically, Plaintiffs sought and received
   assurances that (1) Dong Yin would act only as a lender; (2) COSEIG was truly
   independent; and (3) the investment and financing would be structured to leave GIP-
   Cayman free from PRC influence. (Id. ¶ 101.) In December 2015, Plaintiffs signed a
   Joint Venture Agreement (“JVA”) with COSEIG by which—subject to due diligence and
   closing conditions—COSEIG would make a $175 million investment in GIP-Cayman in
   exchange for a 75% equity stake and appointment rights for six of the nine seats on the
   GIP-Cayman Board of Directors. (Id. ¶¶ 103-104.) During the course of due diligence
   inquiries, Plaintiffs allege that they received multiple assurances from Dong Yin and its
   agents that COSEIG was independent. (Id. ¶ 109.)
           In February 2016, Dong Yin informed Plaintiffs that it would be financing an
   investment in GIP-Cayman by Bronzelink instead of moving forward with COSEIG. (Id.


                                CIVIL MINUTES – GENERAL                                     2
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 3 of 12 Page ID #:3709



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
   ¶ 112.) Dong Yin represented that Bronzelink had some of the same Hong Kong-based
   owners as COSEIG and was similarly independent from Dong Yin. (Id. ¶ 113.) Through
   a number of instruments, COSEIG’s rights and obligations under the original JVA were
   transferred to Bronzelink. (Id. ¶¶ 114, 116, 119, 147.) Throughout this process,
   Plaintiffs claim they received continued assurances of Bronzelink’s independence from
   Dong Yin, including representations that the deal would not give Dong Yin control of
   GIP-Cayman and that Plaintiffs would retain operational oversight of the Satellite
   Project. (Id. ¶¶ 115, 118, 120, 121, 149.)
           The culminating contracts were a Share Purchase Agreement (“SPA”) and
   Shareholder Agreement (“SHA”), entered into by Plaintiffs, Bronzelink and GIP-Cayman
   in May 2016. (Id. ¶ 147.) These agreements transferred to Bronzelink a 75% controlling
   interest in GIP-Cayman, as well as the right to fill six of the nine seats on GIP-Cayman’s
   Board of Directors. (Id. ¶¶ 151, 160; and see SHA, Ex. A to Friedberg Decl., Doc. 110-2
   §§ 3.2-3.3.) Additionally, the SHA gave Bronzelink authority to select the Chairman of
   the GIP-Cayman Board of Directors and GIP-Cayman’s Chief Financial Officer. (SAC ¶
   160; SHA §§ 3.5, 3.12.) Moreover, the SHA set forth the authority of the Board to act on
   behalf of GIP-Cayman, the process by which individual Directors could notice Board
   meetings, the definition of a quorum for Board action, and the voting requirements for
   particular types of Board action. (SHA §§ 3.6-3.9.)
           In the months after closing the Bronzelink investment, Plaintiffs came to realize
   that Bronzelink was and always had been under Don Yin’s control, and GIP-Cayman had
   thus also come under Dong Yin’s control. (SAC ¶¶ 162-165, 190-228.) They further
   allege that COSEIG had also been merely a front for Dong Yin created to induce
   Plaintiffs into the original JVA. (Id. ¶ 99.)
           Plaintiffs believed that Dong Yin’s assertion of influence over GIP-Cayman and
   access to the Satellite Project—via Bronzelink—violated various export control laws.
   (Id. ¶¶ 229-235.) Plaintiffs allege that their attempts to raise these compliance issues
   with GIP-Cayman’s Bronzelink-controlled (and thus Dong Yin-controlled) Board of
   Directors were rebuffed by Bronzelink and Dong Yin, who wielded their power on the
   GIP-Cayman Board to ultimately force Plaintiffs out of their executive roles at GIP-
   Cayman and any involvement in the Satellite Project. (Id. ¶¶ 236-263.)


                                CIVIL MINUTES – GENERAL                                    3
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 4 of 12 Page ID #:3710



       ____________________________________________________________________________
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
           Plaintiffs filed the instant action against Dong Yin and its alleged agents and co-
   conspirators seeking damages associated with Plaintiffs’ ouster from GIP-Cayman and
   loss of control of the Satellite Project as a result of Defendants’ alleged misconduct
   perpetrated to induce the various agreements by which Dong Yin took control of GIP-
   Cayman from Plaintiffs in purported violation of export control law. Specifically,
   Plaintiffs bring causes of action for (1) civil conspiracy; (2) fraud; (3) civil theft, Cal.
   Pen. Code § 496; (4)-(6) three counts of violations of the Racketeer Influenced and
   Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962(b)-(d), 1964(c); (7) interference
   with prospective economic advantage; (8) violation of the California Unfair Competition
   Law (“UCL”), Cal. Bus. & Prof. Code §17200 et seq.; and (9) unjust enrichment. (SAC
   at 1-2.)
           As discussed at length in the Court’s July 30, 2018 Order Compelling Arbitration
   in the Related Case, the SHA contains a broad and enforceable arbitration provision
   requiring Plaintiffs to arbitrate “any dispute” between them and Bronzelink or GIP-
   Cayman, neither of which is party to this action. (Order Compelling Arbitration, Doc. 30
   in the Related Case; SHA § 13.2.) None of the Defendants in this action, however, are
   signatories to the SHA; Plaintiffs are suing signatory GIP-Cayman only in the Related
   Case and are not suing Bronzelink at all.
           On September 21, 2018, Dong Yin filed the instant Motion seeking to stay this
   action under Section 3 of the Federal Arbitration Act, as codified at 9 U.S.C. § 3 (“§ 3”).
   At that time, no arbitration was pending between Plaintiffs and any other signatory to the
   SHA. On November 6, 2018, however, Bronzelink filed an Arbitration Demand against
   Plaintiffs under the terms of the SHA.1 (Arbitration Demand, Ex. A to Martin Decl.,
   Doc. 120-1.)




   1
     The Arbitration Demand was filed several days after Plaintiffs filed their opposition to the
   instant Motion. (See Sur Reply at 5.) Thus, the Court hereby GRANTS Plaintiffs’ Ex Parte
   Application for leave to file a sur reply (Doc. 132) to address this change in circumstance. The
   Court deems the memorandum attached to said Ex Parte Application to be a properly filed sur
   reply and considers the arguments therein for purposes of deciding the Motion.

                                  CIVIL MINUTES – GENERAL                                         4
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 5 of 12 Page ID #:3711



       ____________________________________________________________________________
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
   II.      Discussion

            A.     The Federal Arbitration Act

            The Court begins with the text of the statute:

            If any suit or proceeding be brought in any of the courts of the United
            States upon any issue referable to arbitration under an agreement in writing
            for such arbitration, the court in which such suit is pending, upon being
            satisfied that the issue involved in such suit or proceeding is referable to
            arbitration under such an agreement, shall on application of one of the
            parties stay the trial of the action until such arbitration has been had in
            accordance with the terms of the agreement, providing the applicant for the
            stay is not in default in proceeding with such arbitration.

   9 U.S.C. § 3. The statute is clear: where a suit is upon an issue “referable to arbitration”
   under an arbitration agreement, a stay of such suit is mandatory.
          This Motion presents the following questions: (1) Does § 3 permit a litigation
   defendant to invoke a mandatory stay of the litigation where the litigation plaintiff is a
   signatory to the underlying arbitration agreement but the invoking defendant is not a
   signatory to that agreement? (2) If so, under what circumstances?
          The Supreme Court has addressed and answered the first question. A non-
   signatory party may seek a stay pursuant to § 3 “if the relevant state contract law allows
   him to enforce the [arbitration] agreement.” Arthur Andersen LLP v. Carlisle, 556 U.S.
   624, 632 (2009). Hence, the Court turns to the second question: whether California law
   empowers Dong Yin to enforce the arbitration agreement in the SHA against Plaintiffs
   (and, in turn, invoke a § 3 stay).2

   2
     The SHA provides that its terms “shall be governed by and construed in accordance with the
   laws of England and Wales.” (SHA § 13.1.) Regardless of any such choice-of-law provision,
   however, the Court applies law of the forum state (California) absent a showing by the parties
   that (1) law of the foreign state materially differs from the forum state; (2) the foreign state has
   an interest in having its laws applied; and (3) the foreign state would be more impaired by not
   having its laws applied than would the forum state. In re Henson, 869 F.3d 1052, 1059-60 (9th

                                   CIVIL MINUTES – GENERAL                                            5
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 6 of 12 Page ID #:3712



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
          B.     California Law

          Dong Yin argues that California’s doctrine of equitable estoppel provides for its
   enforcement of the arbitration agreement. (Mot. at 5; Reply at 6-9.)
          “California law permits non-signatories to invoke arbitration agreements in limited
   circumstances under the doctrine of equitable estoppel.” Henson, 869 F.3d at 1060.
   “The theory behind equitable estoppel is that a plaintiff may not, ‘on the one hand, seek
   to hold the non-signatory liable pursuant to duties imposed by the agreement, which
   contains an arbitration provision, but, on the other hand, deny arbitration’s applicability
   because the defendant is a non-signatory.’” Id. (quoting Murphy v. DirecTV, Inc., 724
   F.3d 1218, 1229 (9th Cir. 2013)); and see Goldman v. KPMG LLP, 173 Cal. App. 4th
   209 (2009).
          The Ninth Circuit has “adopted as a controlling statement of California law the
   equitable estoppel rule set forth in Goldman v. KPMG LLP.” Murphy, 724 F.3d at 1229
   That is:

          Where a nonsignatory seeks to enforce an arbitration clause, the doctrine of
          equitable estoppel applies in two circumstances: (1) when a signatory must
          rely on the terms of the written agreement in asserting its claims against the
          nonsignatory or the claims are intimately founded in and intertwined with
          the underlying contract, and (2) when the signatory alleges substantially
          interdependent and concerted misconduct by the nonsignatory and another
          signatory and the allegations of interdependent misconduct are founded in
          or intimately connected with the obligations of the underlying agreement.

   Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128-29 (9th Cir. 2013) (citing Goldman,
   173 Cal. App. 4th at 219, 221) (internal citations omitted). The Court addresses each of
   the two Goldman circumstances in turn.




   Cir. 2017); Washington Mutual Bank, FA v. Superior Court, 24 Cal. 4th 906, 919-20 (2001).
   Neither party attempts such a showing.

                                 CIVIL MINUTES – GENERAL                                       6
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 7 of 12 Page ID #:3713



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
                 1.     Reliance

           The first circumstance requires more than “merely making reference to an
   agreement with an arbitration clause . . . Equitable estoppel applies [only] when the
   signatory to a written agreement containing an arbitration clause must rely on the terms
   of the written agreement in asserting its claims against the nonsignatory.” Goldman, 173
   Cal. App. 4th at 218 (internal quotation marks omitted). Hence, Plaintiffs are equitably
   estopped from pursuing claims against Dong Yin insofar as they “seek to hold [Dong
   Yin] liable pursuant to duties imposed by the [SHA].” Id. at 220.
           In Murphy, consumer plaintiffs purchased satellite television equipment from a
   retailer. 724 F.3d at 1223. The equipment was specific to a certain service provider. Id.
   Although the plaintiffs believed themselves to be purchasing the equipment outright, a
   “purchase” from the retailer actually entered the purchaser into a lease of the equipment
   from the service provider. Id. Separately, the plaintiffs entered into customer agreements
   with the service provider for television service. Id. at 1224. The customer agreements
   contained arbitration provisions. Id. When the plaintiffs brought claims against both the
   service provider and the retailer alleging that the leases were unlawful—including
   allegations that the retailer misrepresented the lease transaction as a “sale”—the non-
   signatory retailer attempted to invoke the arbitration provision in the plaintiffs’ customer
   agreements with the service provider. Id. Reversing the district court’s order compelling
   plaintiffs to arbitrate their claims against the retailer, the Ninth Circuit found that such
   claims “ha[d] nothing to do with the [c]ustomer [a]greement[s].” Id. at 1230. The
   plaintiffs were not seeking to enforce the customer agreements against the retailer; their
   claims relied solely on state consumer protection laws against misrepresentation. Id. at
   1230-31 (citing Kramer, 705 F.3d at 1130-32). Indeed, the Ninth Circuit noted that the
   plaintiffs could have sued the retailer “regardless of whether or not they signed largely
   unrelated contracts with [the service provider].” Id. at 1231.
           Similarly, in Henson, cellular and data subscribers entered customer agreements
   with a network provider. 869 F.3d at 1056. These agreements contained arbitration
   provisions. Id. The provider had a separate licensing agreement with an advertiser that
   allowed the advertiser to use the network to target subscribers. Id. The subscribers sued


                                CIVIL MINUTES – GENERAL                                     7
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 8 of 12 Page ID #:3714



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
   the advertiser for improperly collecting their data in contravention of state consumer
   protection and privacy laws. Id. at 1056-57. The non-signatory advertiser attempted to
   invoke the arbitration provision in the subscribers’ customer agreements with the network
   provider. Id. at 1057. Vacating the district court’s order compelling arbitration, the
   Ninth Circuit found that the first Goldman condition did not apply because the
   subscribers claims did not “rely on the [c]ustomer [a]greement[s] or attempt to seek any
   benefit from [their] terms.” Id. at 1061. As in Murphy, the subscribers’ claims could
   have been brought even if the subscribers had never signed the customer agreements. Id.
           In contrast, plaintiff pharmacies in Crawford Professional Drugs, Inc. v. CVS
   Caremark Corp. brought trade-secret misappropriation claims against a group of affiliate
   prescription drug benefit claims administrators. 748 F.3d 249, 254 (5th Cir. 2014). The
   pharmacies had provider agreements with only one of the defendant affiliates, as well as
   with one non-party affiliate. Id. Under the provider agreements, the pharmacies would
   fulfill patient prescriptions for claims administered by the affiliates at discounted prices
   in exchange for access to the affiliates’ patient network. Id. at 255. The provider
   agreements also contained an arbitration clause. Id. at 254. The affiliates moved to
   compel arbitration of all of the plaintiffs’ claims, including those against non-signatory
   affiliates. Id. at 254-55. Applying California law, vis-à-vis Goldman, the Fifth Circuit
   held that equitable estoppel applied, finding that the pharmacies’ “‘claims against the
   nonsignatory [affiliates] are founded in and inextricably bound up with the obligations
   imposed by the agreement containing the arbitration clause.’ The [pharmacies’] trade-
   secret misappropriation claim, for instance, alleges that the [affiliates] misused patient
   and prescription information. However, this information would not have been provided
   but for the [pharmacies’] participation in the [affiliates’] network pursuant to the
   [p]rovider [a]greement[s].” Id. at 260-61 (quoting Goldman, 173 Cal. App. 4th at 219)
   (internal citation omitted); and see Muecke Co. v. CVS Caremark Corp., 615 F. App’x
   837, 842 (5th Cir. 2015) (applying Goldman in a related case and finding “[t]he only way
   to determine how the defendants received the information and the manner in which they
   were allowed to use it is by referring to the provider agreements”).
           The instant case more resembles Crawford than it does Murphy or Henson.
   Plaintiffs’ claims are not incidental to the arbitration-mandating SHA. Rather, Plaintiffs


                                CIVIL MINUTES – GENERAL                                     8
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 9 of 12 Page ID #:3715



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

   Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
   Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
   allege precisely that they did not receive the benefits of a bargain as manifested in the
   terms of the SHA. Plaintiffs allege that their injuries stem from loss of control of GIP-
   Cayman and the Satellite Project. Such loss would not have occurred but for the SHA.
   That is, the only way to trace how Dong Yin wrested control from Plaintiffs is through
   the terms of the SHA. Indeed, Plaintiffs explicitly allege to have signed the SHA in
   reliance on the false representations of Dong Yin. (SAC at 87.) Inasmuch as Plaintiffs
   wield such reliance as an element of their fraud-based claims, those claims flow from an
   assertion of SHA-based contract rights and therefore allow non-signatory Dong Yin to
   invoke equitable estoppel.
           Moreover, the Ninth Circuit noted that cases like Murphy and Henson, in which
   “plaintiffs seek the protection of consumer protection laws against misconduct that is
   unrelated to any contract except to the extent that a customer service agreement is an
   artifact of the consumer-provider relationship itself,” stand in “obvious contrast” to cases
   in which equitable estoppel is invoked in response to purely contract-based causes of
   action. Murphy, 724 F.3d at 1231, n. 7 (citing Metalclad Corp. v. Ventana
   Environmental Organizational Partnership, 109 Cal. App. 4th 1705, 1717-18 (2003)
   (applying equitable estoppel to a plaintiff’s claims that turned on an alleged breach of the
   underlying contract and fraud in obtaining it)). Here, Plaintiffs do not assert any claims
   that could be brought without the existence of the SHA; each cause of action stems from
   incongruity between expectations formed during contract negotiations and the actual
   effects of the resulting written agreement.

                 2.     Substantial Interdependence

          Regarding the second Goldman route to contractual enforcement by a non-
   signatory, “the doctrine of equitable estoppel may apply in certain cases where a
   signatory to an arbitration agreement attempts to evade arbitration by suing nonsignatory
   defendants for claims that are based on the same facts and are inherently inseparable from
   arbitrable claims against signatory defendants.” Murphy, 724 F.3d at 1231 (internal
   quotation marks omitted); and see Henson, 869 F.3d at 1061. The analysis here is much
   the same as under the first test, though the second circumstance casts a wider net by


                                CIVIL MINUTES – GENERAL                                     9
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 10 of 12 Page ID
                                  #:3716


 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
allowing a non-signatory defendant to invoke equitable estoppel where the claims against
it are “inextricably bound up with[] the terms or duties of the agreement containing the
arbitration clause,” even if they do not flow directly from the plaintiff’s explicit assertion
of contractual rights. Goldman, 173 Cal. App. 4th at 221. “[M]ere allegations of
collusive behavior between signatories and nonsignatories to a contract are not enough,”
however. Id. at 223. “It is the relationship of the claims, not merely the collusive
behavior of the signatory and nonsignatory parties, that is key.” Id. (emphasis original).
        If the first Goldman condition is present here, the second is doubly so. Plaintiffs’
claims against Dong Yin stem from allegations of a concerted effort by Dong Yin,
Bronzelink, and others to wrest control of GIP-Cayman and the Satellite Project from
Plaintiffs. Far more than allegations of parallel misconduct resulting in discrete injuries
to Plaintiffs—and thus discrete claims—Plaintiffs allege a single scheme to achieve a
single aim. As described above, these allegations—as to both signatory and non-
signatory co-conspirators—center around the rights and obligations created by the SHA.
In essence, Plaintiffs allege that Dong Yin played a shell game with shell companies to
surreptitiously seize control of GIP-Cayman and the Satellite Project knowing that
Plaintiffs would never agree to cede such control because of regulatory concerns. These
games, however, were merely lead-up to the instrument by which the conspiracy is
accused of concretizing Plaintiffs’ injury: the SHA. That Bronzelink is the sole co-
conspirator to ultimately sign that instrument does not create a meaningful distinction in
the nature of Plaintiffs’ respective claims against each alleged co-conspirator. Thus
Plaintiffs’ claims against non-signatory Dong Yin “are based on the same facts and are
inherently inseparable from arbitrable claims against signatory [Bronzelink].” Murphy,
724 F.3d at 1231.

       C.     Effect of Yang v. Majestic Blue Fisheries

        Plaintiffs argue Dong Yin is foreclosed by Yang v. Majestic Blue Fisheries, LLC,
876 F.3d 996 (9th Cir. 2017) from pursuing a remedy based on equitable estoppel. (Opp.
at 14-15.) In Yang, the Ninth Circuit rejected a non-signatory’s attempt to compel
arbitration under a theory of equitable estoppel because the United States is party to the


                              CIVIL MINUTES – GENERAL                                      10
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 11 of 12 Page ID
                                  #:3717


    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
Awards, which governs “arbitration agreements entered into by foreign entities or
individuals” and “does not allow non-signatories or non-parties to compel arbitration”
under such agreements. Yang, 876 F.3d at 999-1001. Yang, however, precludes only the
remedy of actual arbitration. Nothing in Yang suggests that alternative equitable relief,
such as a stay, runs afoul of the Convention. To the contrary, the Court agrees with Dong
Yin that the weight of authority demonstrates that § 3 stays are proper where the
arbitration agreement at issue is governed by the Convention. (See Reply at 5-6 (citing,
e.g., Reid v. Doe Run Resources Corp., 701 F.3d 840, 845-46 (8th Cir. 2012).)

         D.    Nature of the Bronzelink Arbitration

        In their sur reply, Plaintiffs argue that their pending arbitration with Bronzelink
does not implicate the issues disputed in this action. (Sur Reply at 4-6.) They argue that
(1) Bronzelink’s remedy in arbitration is limited by contract to a transfer of shares (a
remedy that Plaintiffs argue is easily siloed from their own prayer for monetary damages)
and (2), more fundamentally, the Arbitration Demand alleges a discrete breach of
contract by Plaintiffs against non-party Bronzelink, whereas Plaintiffs’ claims against
party Defendants here arise from fraud antecedent to the contract. Id.
        These arguments are unavailing. As discussed above, although Plaintiffs allege a
fraud stretching far back in time, their ultimate injuries are the precipitate of contractual
rights and obligations manifested in the SHA. Hence, “[Plaintiffs’] argument based on
the differences in [their] legal and equitable theories is not a plausible defense to this
[stay].” Waste Management, Inc. v. Residuos Industriales Multiquim, S.A. de C.V., 372
F.3d 339, 345 (5th Cir. 2004). “Fundamentally, we have one dispute.” Id.3

3
  Prior to Arthur Andersen’s direction that lower courts look to state law in determining when
non-signatory litigants can invoke § 3 stays, many federal courts followed Waste Management
and its progeny in employing a three-factor test “for invoking § 3 on the application of a non-
signatory: 1) the arbitrated and litigated disputes must involve the same operative facts; 2) the
claims asserted in the arbitration and litigation must be ‘inherently inseparable’; and 3) the
litigation must have a ‘critical impact’ on the arbitration.” 372 F.3d at 343. “Courts determining
whether a particular claim falls within the scope of the arbitration agreement focus on factual

                               CIVIL MINUTES – GENERAL                                         11
Case 2:18-cv-01269-JLS-JCG Document 151 Filed 02/15/19 Page 12 of 12 Page ID
                                  #:3718


 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01269-JLS-JCG                                     Date: February 15, 2019
Title: STM Atlantic N.V. et al. v. Dong Yin Development Holdings Limited et al.
III.   Conclusion

        For the foregoing reasons, the Court GRANTS Dong Yin’s Motion to Stay
Pending Arbitration. The Court STAYS the proceedings pending arbitration between
Plaintiffs and Bronzelink. Plaintiffs are ORDERED to file a status report at the earlier of
six months from the date of this Order or within ten (10) days of the completion of
arbitration. This action shall remain stayed until further order of the Court.

                                                                          Initials of Preparer: tg




allegations in the complaint rather than the legal causes of action asserted.” Id. at 344 (internal
quotation marks omitted). This test closely resembles the Goldman test for equitable estoppel
under California law. Hence, though not controlling decisions of California law, the Waste
Management line of cases are persuasive insofar as they underscore the propriety of a § 3 stay in
this case. Such persuasiveness is bolstered by continued reliance of other district courts in
California on Waste Management to implement § 3 and the absence of contrary suggestion by
the Ninth Circuit. See, e.g., CPB Contractors Pty Ltd. v. Chevron Corp., 2017 WL 7310776, at
*5 (N.D. Cal. Jan. 17, 2017); Sharp Corp. v. Hisense USA Corp., 2017 WL 6017897, at *5 (N.D.
Cal. Dec. 5, 2017).

                               CIVIL MINUTES – GENERAL                                          12
